PER CURIAM.
Esther Mullins appeals the district court’s order granting summary judgment to Defendants in this action alleging breach of the duty of fair representation, breach of a collective bargaining agreement, defamation, and wrongful termination. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Mullins v. International Union of Operating Eng’rs., 214 F.Supp.2d 655 (E.D.Va. 2002). We grant the motion to file a supplemental appendix and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.